Citation Nr: 1040678	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-24 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for capital fracture of the 
left femoral neck.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for lumbar paravertebral fibromyositis with degenerative joint 
disease.

3.  Entitlement to an initial evaluation in excess of 10 percent, 
for the period prior to December 1999, and in excess of 30 
percent, beginning April 1, 2001, for left hip degenerative joint 
disease status post total hip replacement.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2006, May 2007, and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the appellant requested a Central Office 
hearing in his substantive appeal received in July 2007.  The 
Veteran subsequently withdrew his request for a Central Office 
hearing in September 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for capital 
fracture of the left femoral neck; entitlement to an initial 
evaluation in excess of 20 percent for lumbar paravertebral 
fibromyositis with degenerative joint disease; entitlement to an 
initial evaluation in excess of 10 percent, for the period prior 
to December 1999, and in excess of 30 percent, beginning April 1, 
2001, for left hip degenerative joint disease status post total 
hip replacement; and entitlement to a TDIU.

The most recent VA examinations evaluating the Veteran's left hip 
degenerative joint disease status post total hip replacement and 
lumbar paravertebral fibromyositis with degenerative joint 
disease were performed in March 2007.  Since that time, in a 
treatment note, dated in October 2007, the Veteran was reported 
to complain of severe low back pain and left hip pain that 
continued to worsen since his hip replacement surgery in 1999.  
In addition, subsequent to those examinations the Veteran 
underwent a private X-ray of the lumbar spine in August 2007 that 
revealed "increase sclerosis involving L5 vertebral body" and 
in May 2007 the Veteran was referred for a rollator patient 
walking device.  Therefore, the Board finds that these records 
indicate that the Veteran's degenerative joint disease of the 
left hip status post hip replacement and lumbar paravertebral 
fibromyositis with degenerative joint disease have increased in 
severity since the March 2007 VA examinations.  As such, the 
Board has no discretion and must remand these matters to afford 
the Veteran an opportunity to undergo contemporaneous VA 
examinations to assess the current nature, extent and severity of 
his left hip degenerative joint disease status post total hip 
replacement and lumbar paravertebral fibromyositis with 
degenerative joint disease disabilities.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).

In addition, as the March 2007 VA examinations of the Veteran's 
left hip and back disorders were conducted more than three years 
ago, they are considered remote.  As such, the Board finds that a 
remand is necessary to afford the Veteran VA examinations in 
order to provide an accurate assessment of his present degree of 
disability.  38 C.F.R. § 3.159(c)(4) (2010); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (duty to assist may include "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  

Review of the claims file further reveals that the Veteran 
receives consistent care at VA and from his chiropractor, Dr. 
E.P., for his hip and back disorders.  The most recent medical 
records associated with the claims file from the VA are dated in 
December 2007, and the most recent medical records associated 
with the claims file from Dr. E.P. are dated in September 2007.  
In this regard, an August 2007 treatment record from Dr. E.P. 
also reflects that he recommended that the Veteran undergo a 
neurological consultation to rule out disc herniation.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice of 
VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  Accordingly, attempts should be taken to obtain VA 
clinical records pertaining to treatment for the Veteran's left 
hip and back disorders that are dated since December 2007, and 
from Dr. E.P., dated since September 2007.

The Veteran also seeks entitlement to service connection for a 
capital fracture of the left femoral neck.  The Veteran contends 
that he has residuals of a capital fracture of the left femoral 
neck due to a fall from a tower in service.  In October 1998, a 
private physician noted that a computed tomography (CT) scan 
dated in September 1995 revealed an old sub-capital fracture 
involving the left femoral neck with associated secondary 
degenerative joint disease.  In November 1999, the Veteran was 
diagnosed with a fracture of the left femur and osteoarthritis 
diagnosed by a private physician.  In a private treatment note, 
dated in October 2001, the Veteran was diagnosed with avascular 
necrosis of the left hip.  The Veteran was recommended a total 
replacement of the left hip.  The physician noted that it was 
very probable that a fall that the patient suffered in the prior 
50 years produced the fracture of his femoral neck and that this 
generated avascular necrosis with post traumatic arthritis 
leading to the need for a left hip replacement for function 
improvement.  Bone scintigraphy dated in February 2003 revealed 
mechanical changes in the left proximal femur.  However, it is 
unclear from the evidence of record whether the Veteran has 
additional residuals of a sub-capital fracture of the left 
femoral head that are not encompassed in the Veteran's service-
connected left hip degenerative joint disease status post total 
hip replacement.  As such, the Board finds it necessary to afford 
the Veteran a VA examination to determine the nature, etiology, 
and scope of any residuals of an old sub-capital fracture of the 
left femoral head.  See Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2 (2010).

The Veteran also seeks a TDIU.  The Veteran contends that he has 
not been able to work due to his left hip and back disabilities.  
Since the Veteran's claims of entitlement to an initial 
evaluation in excess of 20 percent for lumbar paravertebral 
fibromyositis with degenerative joint disease and entitlement to 
an initial evaluation in excess of 10 percent, for the period 
prior to December 1999, and in excess of 30 percent, beginning 
April 1, 2001, for left hip degenerative joint disease status 
post total hip replacement are being remanded for further 
development and the outcome of these issues may impact on the 
outcome of the Veteran's claim for TDIU, the Board finds the 
issues to be inextricably intertwined.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered unless both issues have been 
considered).  Because the issues are inextricably intertwined, 
the Board is unable to review the issue of entitlement to TDIU 
until the issues of entitlement to an initial evaluation in 
excess of 20 percent for lumbar paravertebral fibromyositis with 
degenerative joint disease and entitlement to an initial 
evaluation in excess of 10 percent, for the period prior to 
December 1999, and in excess of 30 percent, beginning April 1, 
2001, for left hip degenerative joint disease status post total 
hip replacement are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
after December 2007.

2.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Dr. E.P.  
Any additional pertinent records identified 
by the appellant during the course of the 
remand should also be obtained, following 
the receipt of any necessary authorizations 
from the appellant, and associated with the 
claims file.

3.  After completion of the above, the 
Veteran should be afforded appropriate VA 
examination(s) to determine the nature, 
extent and severity of his lumbar 
paravertebral fibromyositis with 
degenerative joint disease and left hip 
degenerative joint disease status post 
total hip replacement.  The claims file 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
studies should be conducted.  The examiner 
must identify any neurological impairment, 
to specifically include lower extremity 
nerve conditions and bowel or bladder 
problems associated with the Veteran's 
lumbar paravertebral fibromyositis with 
degenerative joint disease.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached in a legible report.

4.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
residuals of a sub-capital fracture of the 
left femoral head found to be present.  The 
claims file should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology and opine as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
residuals of a sub-capital fracture of the 
left femoral head found to be are is 
related to or had its onset during service.  
The examiner should render an opinion 
regarding whether any residuals of a sub-
capital fracture of the left femoral head 
found to be present are associated with the 
Veteran's service-connected total left hip 
replacement.  The rationale for all 
opinions expressed should be provided in a 
legible report.  

5.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


